Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name : Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel August 18, 2008 VIA EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Re: John Hancock Investment Trust (the Registrant) for the following: John Hancock Balanced Fund  Class R1, Class R2, Class R3, Class R4 and Class R5 Prospectus; and for the Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 Statement of Additional Information for the Registrant File Nos. 811-0560; 2-10156 0000022370 CERTIFICATE UNDER RULE 497(j) Gentlemen: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the form of the Prospectus listed above and the form of the Statement of Additional Information, dated August 12, 2008 for the above-captioned Registrant, that would have been filed under paragraph (b) or (c) of Rule 497(j) does not differ from that contained in the most recent registration statement amendment and the text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Assistant Secretary
